Exhibit 10.1

 

Cigna Corporation Non-Employee Director Compensation Program

 

I.          Board and Committee Retainers

 

A.         Annual Board Retainer. Each non-employee director of Cigna
Corporation (“Director”) receives $275,000 annually for Board membership
(“Annual Board Retainer”).    A portion ($95,000) of the Annual Board Retainer
is paid in cash and the balance ($180,000) is paid as an award of Cigna
Corporation Common Stock (“Common Stock”).

 

B.         Committee Member Retainer. Each Director receives $10,000 annually
for each Committee membership.  The Committee member retainer is paid in cash.
Members of the Executive Committee do not receive this retainer for their
service on the Executive Committee.

 

C.        Committee Chair Retainer. Each Committee chair other than the chair of
the Executive Committee receives $5,000 annually paid in cash for service as a
Committee chair.

 

II.        Chairman Retainer

 

A non-employee director serving as Chairman of the Board of Directors
(“Chairman”) also receives $225,000 annually for service as Chairman (“Chairman
Retainer”).  The Chairman Retainer is paid in cash.

 

III.      Award and Payment of Retainers

 

All retainer payments are made in equal installments on a quarterly basis.

 

A.         Cash Retainers.  Cash retainers are paid during a calendar quarter to
Directors who are in active service at any time during that quarter.

 

B.         Common Stock Retainers.  Common Stock for the Annual Board Retainer
is awarded in a calendar quarter to Directors who are in active service at any
time during that quarter.

 

The number of shares of Common Stock awarded is determined by dividing the
dollar amount of the applicable award by the closing price of Common Stock, as
reported on the NYSE or successor or alternate means of publishing stock price,
on the last business day of the second month of the quarter.

 

Fractional shares are not awarded.  The number of shares of Common Stock awarded
is rounded down to a whole number of shares and the cash value of any fractional
share is paid as soon as practicable during the quarter after the award date.

 

C.        Deferred Compensation Elections. Directors may elect to defer some or
all of their compensation described above under the Deferred Compensation Plan
of 2005 for Directors of Cigna Corporation.

 

1

--------------------------------------------------------------------------------


 

IV.       Other Benefits

 

A.         Benefits for Active Directors.

 

·    Basic Group-Term Life Insurance Coverage.  Each Director is provided
coverage in the amount of the Annual Board Retainer.

 

·    Travel Accident Insurance Coverage. Each Director is provided coverage in
the amount of three times the Annual Board Retainer.

 

·    Financial Planning. Directors may use the financial planning services
available to Cigna executive officers.   Any reimbursements paid to Directors
under this program shall be paid on or before March 15 of the year after the
year the expense is incurred.

 

·    Insurance. Directors may purchase or participate, on an after-tax basis, in
life insurance, medical/dental care programs, long-term care, property/casualty
personal lines and various other insurance programs available to Cigna
employees.

 

·    Matching Gifts. Directors may participate in the matching charitable gift
program available to Cigna employees, under which up to $5,000 annually may be
matched.

 

B.         Post-Separation Benefits.

 

·    Directors serving on January 1, 2006 are eligible, upon separation from
service after nine years of service, to participate on an after-tax basis in
medical/dental care programs available to retired employees for two years and to
use the financial planning services available to active Directors (up to $5,000)
for one year following separation from service.  These Directors are also
provided $10,000 basic group term life insurance coverage for life.

 

·    All Directors may, at their own expense and if otherwise eligible, also
continue life insurance, long-term care insurance and property/casualty personal
lines insurance pursuant to the terms of the applicable policies.

 

·    For all taxable post-separation benefits or reimbursements, the amount
provided or eligible for reimbursement during a particular year may not affect
the expenses eligible for reimbursement or benefits provided in any other year. 
The reimbursement of an eligible expense is made on or before the last day of
the year after the year in which the expense was incurred. The right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

 

2

--------------------------------------------------------------------------------


 

V.        General

 

To the extent that a benefit under this program is subject to Internal Revenue
Code Section 409A (“Section 409A”), it is intended that this program as applied
to that benefit comply with the requirements of Section 409A, and the program
shall be so administered and interpreted.

 

Notwithstanding any other provision of this program, if a Director is a
specified employee (within the meaning of Treas. Reg. §1.409A-1(i) or any
successor provision) as of the date of separation from service (within the
meaning of Treas. Reg. §1.409A-1(h) or any successor provision), payments and
taxable benefits subject to Section 409A due upon separation from service shall
be delayed until the seventh month following the date of separation from
service.

 

A Director’s right to receive program benefits represents an unsecured claim
against Cigna’s general assets.   Except as otherwise permitted by applicable
law, no right to receive program payments shall be transferable or assignable by
a Director or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by a Director’s creditors, and any such
attempt shall be void and of no force or effect.

 

VI.       Share Ownership Guidelines

 

Each Director is required to maintain a stock ownership level of at least
$500,000 in value of Common Stock.  For Directors whose service started before
February 26, 2014, Common Stock, deferred Common Stock, deferred stock units,
restricted share equivalents, and hypothetical shares of Common Stock count
toward the stock ownership guideline.  Directors whose service started after
February 26, 2014 have a five (5) year period to attain compliance with the
ownership guideline, and may count only Common Stock and deferred Common Stock
toward compliance.

 

Amended and Restated Effective February 26, 2014

 

3

--------------------------------------------------------------------------------